DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 5, 2021, August 16, 2021, September 19, 2021, December 1, 2021, and January 11, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “energy-emitting elongated transudcers are configured to 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-9 & 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenberg (US 2007/0038156).
In regards to claim 1, Rosenberg discloses a method for treating skin, comprising: 
contacting a skin surface with an array of spaced-apart elongated energy emitting transducers (43, 44a-c) (see at least par 0027), wherein each transducer has a long axis and a short axis (see at least fig. 4); 
emitting energy from one or more of said spaced-apart elongated energy emitting transducers (43, 44a-c) with parameters selected to generate a thermal damage in deep tissue layers of the skin (see at least par 0028); 
cooling said skin surface during said contacting to reduce thermal damage to said skin surface (see at least fig. 2; par 0024-0025).  
claim 2, Rosenberg discloses a method according to claim 1, wherein said spaced-apart elongated energy emitting transducers (43, 44a-c) comprise RF (i.e., RF electrodes (21, 22; 28, 29), see par 0024 & 0026-0027) and/or focused ultrasound transducers (43, 44a-c) (see par 0024 & 0027).  
In regards to claim 7, Rosenberg discloses a method according to claim 1, wherein said spaced-apart elongated energy emitting transducers (43, 44a-c) are arranged side-by side in said array contacting said skin surface (see at least figs. 3-4).  
In regards to claim 8, Rosenberg discloses a method according to claim 4, comprising heating tissue in said thermal damage lesions 33 by said emitted energy to a temperature between 50-80 degrees Celsius (see at least par 0012).  
In regards to claim 9, Rosenberg discloses a method according to claim 8, comprising maintaining a temperature of an epidermis between 5-40 degrees Celsius during said emitting by said cooling (see at least par 0024-0025).  
In regards to claim 11, Rosenberg discloses an applicator for applying energy to a skin tissue volume, comprising: 
a plurality of energy-emitting elongated transducers (43, 44a-c) are spaced-apart and arranged side by side in an array (see at least par 0027), each of said energy-emitting transducers (43, 44a-c) has a long axis and a short axis (see at least fig. 4), wherein said energy-emitting elongated transducers (43, 44a-c) are configured to emit energy suitable to thermally damage at least a portion of a deep skin tissue volume (see at least par 0028); 
a cooling module (i.e., refrigeration unit) configured to apply cooling via said energy-emitting transducers (43, 44a-c) to a surface of the skin contacting said array to reduce thermal damage to said skin surface (see at least par 0024-0025).  
In regards to claim 12, Rosenberg discloses an applicator according to claim 11, wherein each transducer of said plurality of energy-emitting elongated transducers (43, 44a-c) is shaped as a rectangle having said long axis and said short axis (see at least fig. 4).  
In regards to claim 13, Rosenberg discloses an applicator according to claim 11, wherein said array of said elongated transducers (43, 44a-c) is shaped and sized to generate by said emitted energy multiple spaced-apart elongated thermal damage lesions 33 separated by non-damaged tissue (see at least figs. 3-4).  
In regards to claim 14, Rosenberg discloses an applicator according to claim 13, wherein said elongated transducers (43, 44a-c) heat tissue in said thermal damage lesion to a temperature between 50-80 degrees Celsius (see at least par 0012).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 10, 15-17 & 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg (‘156) in view of Barthe et al. (US 2012/0016239) (“Barthe” hereinafter).
In regards to claim 3, Rosenberg discloses a method according to claim 1, that fails to explicitly teach a method wherein said spaced-apart elongated energy emitting transducers comprise unfocused ultrasound transducers. However, Barthe teaches that it is known to provide a method wherein said elongated energy emitting transducers comprise unfocused ultrasound transducers (see at least par 0064, 0118, 0168, 0227 & 0246). Therefore, it would have been obvious to one ordinary skill in the at the time Applicant’s invention was filed to provide the method of Rosenberg wherein said spaced-apart elongated energy emitting transducers, as taught by Rosenberg, comprise unfocused ultrasound transducers as taught by Barthe in order to achieve a therapeutic effect over a wide area of the region of interest.
In regards to claim 4, Rosenberg discloses a method according to claim 3, comprising: generating multiple spaced-apart elongated thermal damage lesions 33 separated by non-damaged tissue, by said emitted energy (see at least figs. 3-4).  
In regards to claim 5, Rosenberg discloses a method according to claim 4, comprising selecting treatment parameters to obtain by said emitted energy said generated multiple spaced-apart elongated thermal damage lesions 33 at a depth between 0.5 to 5 mm from an epidermis 12 (see at least figs. 3-4 and par 0028).  
In regards to claim 6, Rosenberg discloses a method according to claim 4, comprising selecting treatment parameters to obtain lesions 33 of said generated multiple spaced-apart elongated thermal damage lesions 33 with a length of 1-4 mm (see at least figs. 3-4 and par 0028).
In regards to claim 10, Rosenberg as modified by Barthe discloses a method according to claim 2, that fails to explicitly teach a method wherein said contacting comprises contacting said skin surface with an array comprising 5, 7 or 9 unfocused ultrasound transducers. However, since Rosenberg teaches a method wherein said contacting comprises contacting said skin surface with an array comprising any number of unfocused ultrasound transducers 43 (see at least par 0027), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Rosenberg as modified by Barthe wherein said contacting comprises contacting said skin surface with an array comprising 5, 7 or 9 ultrasound transducers, as claimed, that are unfocused as taught by Barthe in order to create any number of discrete of focal volumes.
In regards to claim 15, Rosenberg discloses an applicator according to claim 12, that fails to explicitly teach an applicator wherein said plurality of energy- emitting elongated transducers comprise ultrasound transducers configured to emit unfocused ultrasound energy.  However, Barthe teaches that it is known to provide an applicator wherein said plurality of energy- emitting elongated transducers comprise ultrasound transducers configured to emit unfocused ultrasound energy (see at least par 0064, 0118, 0168, 0227 & 0246). Therefore, it would have been obvious to one ordinary skill in the at the time Applicant’s invention was filed to provide the applicator of Rosenberg wherein said plurality of energy- emitting elongated transducers comprise ultrasound transducers configured to emit unfocused ultrasound energy as taught by Barthe in order to achieve a therapeutic effect over a wide area of the region of interest.

In regards to claim 16, Rosenberg discloses an applicator according to claim 15, wherein each of said ultrasound transducers (43, 44a-c) comprise a piezo element having a rectangular emitting surface (see at least fig. 4).  
In regards to claim 17, Rosenberg as modified by Barthe discloses an applicator according to claim 16, that fails to explicitly teach an applicator wherein dimensions of said emitting surface are at least one of 1 mm X 8 mm, 2 mm X 5 mm, 3 mm X 4 mm, and 1 mm X 5mm. However, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the applicator of Rosenberg as modified by Barthe wherein dimensions of said emitting surface are at least one of 1 mm X 8 mm, 2 mm X 5 mm, 3 mm X 4 mm, and 1 mm X 5mm as claimed since it is well known that the transducer geometry and size are only ones of a few known ultrasonic parameters that are chosen in order to effect the formation of a lesion for a desired cosmetic approach (see at least par 0250 of US 2012/0271294). 
In regards to claim 19, Rosenberg discloses an applicator according to claim 16, wherein said emitting surface is flat, and wherein said cooling module (i.e., refrigeration unit) apply said cooling through said flat emitting surface to said skin surface (see at least par 0029).
In regards to claim 20, Rosenberg as modified by Barthe discloses an applicator according to claim 15, that fails to explicitly teach an applicator wherein said array comprises 5, 7, or 9 ultrasound transducers. However, since Rosenberg teaches a method wherein said contacting comprises contacting said skin surface with an array comprising any number of unfocused ultrasound transducers 43 (see at least par 0027), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the applicator of Rosenberg as modified by Barthe wherein said array comprises 5, 7, or 9 ultrasound transducers as claimed in order to create any number of discrete of focal volumes.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg (‘156) in view of in view of Barthe (‘239) further in view of Muramatsu et al. (US 2003/0201696) (“Muramatsu” hereinafter).
Rosenberg as modified by Barthe discloses an applicator according to claim 16, that fails to explicitly teach an applicator wherein a thickness of said piezo element is between 80-300 microns. 
However, Muramatsu teaches that it is known to provide an applicator wherein a thickness of said piezo element is between 80-300 microns (see at least figs. 3-5 and par 0057). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the applicator of Rosenberg as modified by Barthe wherein a thickness of said piezo element is between 80-300 microns as taught by Muramatsu since it is well known that the transducer geometry and size are only ones of a few known ultrasonic parameters that are chosen in order to effect the formation of a lesion for a desired cosmetic approach (see at least par 0250 of US 2012/0271294).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2012/0310232 to Erez discloses a system and method for treating a tissue using multiple energy types.
US 2012/0029353 to Slayton discloses systems and methods for ultrasound treatment.
US 2018/0161002 to Alford et al. discloses ultrasound delivery for diagnosis and/or therapy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791